UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x                Jan. 2, 2020
EATON PARTNERS, LLC,                                                           :
                                                                               :   Case No. 1:18-cv-11112-ER
                                         Petitioner,                           :
              -against-                                                        :
                                                                               :
 AZIMUTH CAPITAL MANAGEMENT IV, LTD,                                           :
                                                                               :
                                         Respondent.                           :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                  [PROPOSED] ORDER GRANTING
                          RESPONDENT’S MOTION TO FILE UNDER SEAL

          Having considered the application of Respondent Azimuth Capital Management IV, Ltd ‘s

Motion to File Under Seal, and good cause appearing therefore, Respondent may file the following

document under seal:

                   Exhibits A and B to Declaration of Francesco G. Mele in Support of Respondent’s

                    Motion to Stay Execution of Judgment Pending Appeal, dated January 2, 2020.

          IT IS SO ORDERED.

Dated: January 2, 2020


                                                            Honorable Vernon
                                                                       EdgardoS.Ramos
                                                                                  Broderick
                                                            United States District Judge
                                                            Part 1                             Part I
